     Case 2:18-mc-00048 Document 41 Filed 09/03/19 Page 1 of 3 PageID #: 187



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                                             Civil Action No. 2:18-mc-00048


SOUTHERN COAL CORPORATION,

       Defendant.

                                   JOINT STATUS REPORT

               Plaintiff National Union Fire Insurance Company of Pittsburgh, PA, by counsel,

and Defendant Southern Coal Corporation, by counsel, respectfully submit this Joint Status Report

pursuant to this Court’s order dated August 2, 2019. The parties state as follows:

       1.      At the August 2, 2019 debtor’s examination, the Court (1) recommended Plaintiff

provide a list of documents requested at the hearing to Defendant and (2) ordered the parties to

engage in negotiations in an attempt to resolve this matter. In a written Order, this Court ordered

a filing of a status report within thirty (30) days of the examination.

       2.      The parties have conferred for settlement but failed to reach an agreement.

       3.      After conferring with counsel, Plaintiff anticipates extending a counter-demand

shortly. At that time, Plaintiff will furnish Defendant with the additional discovery requests

referenced at the debtor’s examination.

       4.      Defendant has been informed of the forthcoming demand and document requests.
    Case 2:18-mc-00048 Document 41 Filed 09/03/19 Page 2 of 3 PageID #: 188



Prepared by:


/s/ William M. Lorensen
Stuart A. McMillan (WVSB 6352)
William M. Lorensen (WVSB 13223)
BOWLES RICE LLP
600 Quarrier Street
Post Office Box 1386
Charleston, West Virginia 25325-1386
Telephone: (304) 347-1752
Facsimile: (304) 347-1746
Counsel for Plaintiff



Reviewed and agreed to by:

/s/ Andrew L. Ellis
Andrew L. Ellis (WVSB 10618)
WOOTON DAVIS HUSSELL ELLIS
300 Summers Street, Suite 1230
Charleston, West Virginia 25301
Telephone: (304) 345-4611
Facsimile: (304) 345-4607
Counsel for Defendant




                                       2
11237973.1
     Case 2:18-mc-00048 Document 41 Filed 09/03/19 Page 3 of 3 PageID #: 189



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                                           Civil Action No. 2:18-mc-00048


SOUTHERN COAL CORPORATION,

       Defendant.

                                CERTIFICATE OF SERVICE

               I, William M. Lorensen, hereby certify that on this the 3rd day of September, 2019,

I served a true copy of the foregoing Joint Status Report upon all parties of record via the Court’s

electronic filing system.



                                                             /s/ William M. Lorensen
                                                             William M. Lorensen




                                                 3
